Citation Nr: 1242481	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-48 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for service-connected headache disability, rated as noncompensably disabling prior to November 20, 2009, and 10 percent disabling since November 20, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to April 1977, from February 2003 to April 2004, and from March 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision rendered in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2011, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  The record was also held open for a period of 15 days to afford the Veteran an opportunity to submit additional evidence.  Thereafter, in June 2011, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2012). 

In January 2012, the Board issued a decision addressing the claim for an increased rating for the service-connected headache disability.  The Board denied a compensable rating for the period prior to November 20, 2009, and granted a 10 percent, but no higher, rating for the period since November 20, 2009.  The Board also decided claims for increased ratings for post-traumatic stress disorder (PTSD) and a soft tissue strain to the left little finger.  The issue of entitlement to service connection for a respiratory disorder, to include obstructive sleep apnea, claimed as shortness of breath secondary to in-service environmental exposures was remanded to the RO.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  He did not challenge the Board's adjudication of the claims for increased ratings for PTSD or a left little finger disability.  In July 2012, the parties to the appeal filed a Joint Motion for Partial Remand.  Therein, they moved the Court for an order partially vacating the Board's decision to the extent that it denied entitlement to a compensable rating prior to November 20, 2009, and to the extent that it granted a 10 percent rating, but no higher, from November 20, 2009, for the service-connected headache disability.  The Court granted the motion that same month.  

In March 2012, the RO granted the claim for service connection for a respiratory disorder.  In doing so, service connection was established for an undiagnosed lung disease of unknown etiology (claimed as shortness of breath).  As that claim resulted in a full grant of benefits, there remains no issue subject to the Board's jurisdiction on appeal.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  That eFolder contains additional VA outpatient treatment records that have yet to be considered by the RO in the first instance.  In November 2012, however, the Veteran's representative submitted a waiver of initial RO review of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2012).  


FINDINGS OF FACT

The Veteran's service-connected headache disability is manifested by characteristic prostrating attacks occurring on an average once a month over last several months; however, very frequent, completely prostrating and prolonged attacks capable of producing severe economic inadaptability are not shown.  


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, for the entire period on appeal, the criteria for a 30 percent rating, but not higher, for a headache disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§  4.3, 4.7, 4.21, 4.130, Diagnostic Code (DC) 8100 (2012).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Letters from the RO dated in September 2007 and March 2008 satisfied these criteria.  In the letters, the RO advised the Veteran of the basic criteria for claims for increased ratings and explained VA's duties to assist him in obtaining evidence relevant to the claim.  Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran identified VA outpatient treatment for his service-connected headache disability and those records have been obtained.  Significantly, he has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  The Veteran underwent a VA examination in October 2007.  

Concerning this VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the report of the examination reflects that the examiner reviewed the Veteran's medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2012).  Finally, the Board acknowledges that a significant period has passed since the October 2007 examination.  A new examination, however, is not required as there are contemporaneous VA outpatient treatment records that document the current severity of the service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (the mere passage of time does not automatically render an examination inadequate; rather, there must be evidence of a change in the condition or an allegation of worsening of the condition).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  Further, the Board must evaluate the medical evidence of record since the filing of the claim and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Here, service connection for a headache disability was granted by way of a February 2005 RO decision.  The RO found that the Veteran had vascular headaches that were etiologically related to headaches experienced when serving on active duty in Iraq.  An initial non-compensable (0 percent) evaluation was assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100.  

When a veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 (2012).  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  38 C.F.R. § 4.27 (2012).  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  Thus, the Veteran's service-connected headaches are rated according to the analogous condition of migraine headaches under Diagnostic Code 8100. 

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  As to the term "productive of economic inadaptability", such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Migraines headaches with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  Migraines headaches with characteristic prostrating attacks averaging one in 2 months over the last several months warrant a 10 percent rating, while migraine headaches with less frequent attacks warrant the assignment of a noncompensable rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).  

"Prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, (31th Ed. 2007).  

VA treatment notes dated in October 2007 detailed complaints of daily left temporal headaches with photophobia and phonophobia, listed findings of atypical migraine headaches, and showed that the Veteran was prescribed pain medication.  Later that month, headaches were noted to be less common and severe.  Records showed the use of prescribed medication in a smaller dose. 

In an October 2007 VA neurological disorders examination report, the Veteran complained of left periorbital throbbing headache pain that onset at 2 o'clock in the morning, waking with a headache every other day that was relieved by over the counter medication.  Duration of the headaches was noted to be a few hours with no associated aura, nausea, or vision loss.  Job impairment was reported as 75 percent and impairment of activities was reported as 80 percent.  He reported no history of migraine headaches.  It was noted that less than 50 percent of his headaches were prostrating.  Motor function and sensory examinations were noted to yield normal findings with mild tenderness in the left temporal area.  Despite the earlier reference to job impairment and activities, the examiner diagnosed headaches with no significant effects on the Veteran's usual occupation and mild to moderate effects on his usual daily activities. 

Additional VA treatment records detailed continued treatment for headaches.  In February 2008, the Veteran was noted to have improved headache syndrome as well as variants of a migraine without mention of intractability.   In April 2008, his VA primary care physician noted that the Veteran's headaches were "far less severe & frequent."  

However, in a six-month follow-up, in October 2008, the Veteran reported that his headaches returned.  He was resumed on Fioricet as needed.  

In a February 2009 outpatient note, the Veteran reported that he had headaches about twice weekly lasting 4-5 hours each time.  He described them as band type at times and left frontal for others.  He denied photophobia, nausea, vomiting, noise sensitivity or vision changes.  He reported that he took medication and went to sleep.  A CT scan of his brain was normal.  

In his July 2009 notice of disagreement, the Veteran complained of "extreme headaches" with sensitivity to light and sound.

In November 2009, the Veteran reported that his headaches were severe in the past month and that he had elevated blood pressure.  He reported that treatment with Lisinopril helped reduce his blood pressure and the frequency of headaches.  Due to the headaches, he reported that he had to leave work at times.   

In a December 2009 primary care note, the Veteran reported intermittent worsening of headaches.  He noted that the pain hurt mostly when he was bending when working.  He was encouraged to use caution when rising from a bending position and to take pain medication at the onset of a headache.  

A September 2010 neurology note stated that the headaches did not respond to current doses of Depakote and Topomax.  The dosages were increased.  In December 2010, his primary care physician noted that the headaches were poorly controlled.  

During his June 2011 hearing, the Veteran reported that he suffered from attacks once or twice a month that bothered him at work.  He stated that the headaches occurred when he would bend over and then get up too fast.  Most of the time he was able to deal with the pain without leaving work.  He indicated, however, that he had lost three days in the last six months and ten days during the last year due to the headache disability. 

A September 2011 neurology note indicated that the Veteran was responding to medication.  In a January 2012 neurology note, the Veteran stated that he had discontinued Depakote and Topomox and now complained of having headaches twice a week.  He was placed back on Depakote.  

The Board has considered the relevant evidence of record.  The Board finds that over the course of the rating period on appeal the Veteran's headache disability has varied in severity.  For instance, at times, such as during the October 2007 VA examination the condition was mild and did not result in impairment in occupational functioning.  The headache disability did require medical treatment, and although it initially responded to medication, later, medication dosage was increased to help resolve symptoms.  While the Veteran has described the headache disability as "extreme" during the course of his appeal for VA compensation benefits, the Board finds his reports to his VA physicians to be more accurate, and ultimately, more credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In other words, had the Veteran's headaches been as truly severe as he argues, he would have reported such to his care providers in order to be afforded appropriate treatment.  It would not behoove him to minimize his symptoms.

Statements made to physicians in February 2009 and most recently in June 2012 reveal that the Veteran has headaches twice a week.  By the Veteran's own admission during the hearing before the undersigned, only some of the headaches were prostrating.  However, he estimated that he lost 10 days of work during the past year.  This amount of lost work due to headaches does not equal the criteria for a 30 percent evaluation, which is based on characteristic prostrating attacks occurring on average once a month.  However, the Board is cognizant of 38 C.F.R. § 4.21, noted above, which provides rating guidance to the effect that it is not expected that all cases will show all the findings specified.  The Board also recognized the mandate of 38 C.F.R. § 4.7 which provides that the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Here, even though the headache disorder is not shown to result in prostrating attacks averaging once a month, it is shown to result in prostrating attacks greater than once in two months.  As such, after affording the Veteran the benefit of the doubt, the Board finds that the criteria for a 30 percent disability rating have been met for the entire appeals period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

While the Board herein finds that a 30 percent rating is for application, it does not follow that the criteria for a rating higher than 30 percent are approximated.  Even at its worst, the headache disability is not shown to result in very frequent completely prostrating attacks.  Rather, based on the Veteran's testimony to the undersigned and in his statements to medical providers, attacks are of limited duration and not very frequent.  Moreover, there is insufficient evidence to suggest that the headaches produce or are capable of producing severe economic inadaptability.  The Veteran has testified that he is able to cope with most headaches and has lost 10 days of work in a year.  The weight of the medical evidence reveals that some medications are effective at controlling the headaches.  They do not suggest that the disability is capable of producing even greater economic hardship.  As such, the criteria for a 50 percent disability rating are not met.  

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's headache disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  While his headache disability is rated by analogy to a migraine headache disability, the symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Finally, although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He has repeatedly indicated that he works on a full-time basis and that, as noted, he has missed only a minimal amount of work due to his headaches.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447   (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a 30 percent disability rating, but not higher, for a headache disability is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


